DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MIGUEL A. ENRIQUEZ,
                             Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2320

                           [October 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph George Marx,
Judge; L.T. Case No. 502015CF008949.

   Miguel A. Enriquez, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, and FORST, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.